Concurring Opinion.
By his Honor Emile Ooclchaux:
I 'concur in the decree as I consider that the agreement itself conferred direct authority upon the architects to-purchase for account of the owner, materials necessary for the construction of the building, the owner being protected, under the agreement, by the architects’ guarantee. That the materials were in fact charged in the name of the architects is immaterial, for the owner, as undisclosed principal, is in any event liable,
I therefore concur in the decree.